Citation Nr: 0214646	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  98-02 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

(The issue of entitlement to service connection for a low 
back disability will be addressed in a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

The Columbia, South Carolina, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA) denied the 
veteran's claim for service connection for a low back 
disability, in an April 1989 rating decision.  The veteran 
did not appeal that decision within one year after 
notification of the decision.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision.  In that 
decision, the RO denied the veteran's request to reopen the 
previously denied claim for service connection for a low back 
disability.

In August 1999, the Board remanded the case to the RO for 
additional action.

Following reopening of the veteran's claim, herein, the Board 
is undertaking additional development on the issue of 
entitlement, on the merits, to service connection for a low 
back disorder, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving notice and reviewing any response to 
the notice, the Board will prepare a separate decision 
addressing that issue.


FINDINGS OF FACT

1.  The veteran did not appeal an April 1989 rating decision 
denying service connection for a low back disability.

2.  Evidence added to the record since the April 1989 rating 
decision includes the veteran's testimony that he received 
medical treatment for a low back disorder prior to treatment 
for low back symptoms with work-related onset in 1984.

3.  The newly received evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.


CONCLUSIONS OF LAW

1.  The April 1989 rating decision is a final decision.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since the April 1989 rating decision 
is new and material to the veteran's claim for service 
connection for a low back disability; the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a low back disability that 
began during his service.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2001).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service.  38 C.F.R. § 3.303 (2001).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002).

The veteran's service medical records have not been obtained, 
and they are presumed to have been destroyed in a 1973 fire 
at the National Personnel Records Center (NPRC).  The United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that when a veteran's service records are presumed 
to have been destroyed in that fire, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the requirement that the benefit of the 
doubt be resolved in favor of the veteran.  See Gregory v. 
Brown, 8 Vet. App. 563, 570 (1996); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

A rating decision becomes a final decision when a claimant 
does not file a notice of disagreement within one year after 
the decision is issued.  38 U.S.C.A. § 7105 (West 1991).  The 
veteran did not file a notice of disagreement with the April 
1989 rating decision, and that decision became a final 
decision.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).  If the Board determines 
that new and material evidence has been submitted, the case 
must be reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  New and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (2001); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).

During the pendency of the veteran's appeal, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  The VCAA eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.  The VCAA 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, that was not previously provided 
to VA, and is necessary to substantiate the claim.  As part 
of that notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See id.  The Court has emphasized VA's duty to 
inform the claimant as to what evidence is needed and who is 
to obtain it.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326).  Except as 
specifically noted, the new regulations were effective 
November 9, 2000.  The provisions of the regulations 
application to attempts to reopen finally disallowed claims 
are effective only for claims received on or after August 29, 
2001.  Because the Board finds that the veteran has submitted 
new and material evidence, there is no need for further 
assistance, in substantiating the request to reopen the 
previously denied claim.

The evidence that was associated with the veteran's claims 
file prior to the April 1989 rating decision includes the 
veteran's claim, records of private medical treatment in the 
1970s and 1980s, and the report of a February 1989 VA 
examination.  The medical records reflect that the veteran 
was seen for low back pain following heavy lifting at work in 
1984, and that he underwent surgery which included an L5-S1 
diskectomy to address a herniated disc.

The evidence received since April 1989 includes additional 
private medical records from the 1980s, VA medical records 
from the 1990s, and the veteran's testimony at a June 1998 
hearing at the RO.  At the hearing, the veteran asserted that 
low back pain had begun during his service, had been 
recurrent during service, and had continued since service.  
He reported that he had received private treatment for his 
low back pain after service, from at least two doctors prior 
to his 1984 low back surgery.

The Board finds that the veteran's hearing testimony provided 
new evidence, as the record reviewed prior to April 1989 did 
not include evidence that the veteran received treatment for 
a low back disorder prior to the onset of low back symptoms 
at work in 1984.  The new evidence is material, in that it 
bears directly on a matter which was a basis for the prior 
denial of service connection, i.e., the need for 
corroboration that a back disorder was present prior to the 
work-related onset of symptoms in 1984.  The Board finds that 
the evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.

The Board finds that some of the evidence submitted since the 
1989 denial contributes to a more complete evidentiary record 
for the evaluation of the veteran's claim.  The Board 
concludes that the veteran has submitted evidence that is new 
and material.  The claim for service connection for a low 
back disability is therefore reopened.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a low back 
disability, the appeal is granted, to this extent only.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

